UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
JOSEPH DIBUONAVENTURA, : Hon. Joseph H. Rodriguez
Plaintiff, : Civil Action No. 17-cv-5120
V. : OPINION
SEAN F. DALTON and
RAFAEL MUNIZ,
Defendants.

This matter is before the Court on Defendants’ motions [Docs. 54 &
58] to dismiss the Second Amended Complaint. Having considered the
parties’ submissions, the Court decides this matter without oral argument
pursuant to Fed. R. Civ. P. 78(b). For the reasons stated below, Defendants’
motions will be granted.

Background

This civil rights case stems from the termination of Plaintiffs
employment as a police officer for the Washington Township Police
Department (“WTPD”). Defendant Rafael Muniz, at all relevant times, was
Chief of Police for WTPD, which is located in Gloucester County New
Jersey. Defendant Sean F. Dalton served as Prosecutor for Gloucester

County during all times relevant to this matter.
Plaintiff alleges that on or about June 5, 2012, he complained to
Defendant Dalton that WTPD was unable to locate a police report that was
the subject of an OPRA request; the report concerned the alleged theft of
over $6,000 of jewelry by Defendant Muniz’s son. Dalton allegedly
authorized an investigation into the missing report, and the report was
located. On or about June 21, 2012, Plaintiff complained to the Washington
Township Business Administrator that Muniz had engaged in misconduct
by failing to refer his son’s case to the Prosecutor’s Office for investigation.
Plaintiff asserts that the complaint was communicated to Dalton, who
allegedly took no action. Plaintiff states that he filed a complaint with the
Prosecutor's Office on or about August 6, 2012 regarding Muniz’s alleged
mishandling of the matter involving his son.

On July 31, 2012, after a traffic stop, Plaintiff arrested Paul Moriarty
for DUI and refusal to submit to a breathalyzer. Moriarty was previously
Mayor of Washington Township and at the time of his arrest was a State
Assemblyman. While Mayor, Moriarty had promoted Defendant Muniz
from Lieutenant to Chief of Police. Plaintiff complains that, despite a
conflict of interest, Muniz was involved in the investigation prompted by
Moriarty’s August 11, 2012 complaint with WTPD as to whether Plaintiff's

actions on July 31, 2012 constituted misconduct.

ho
Muniz’s involvement in the Moriarty complaint continued until on or
about August 13, 2012 when Muniz submitted a conflict letter to the
Prosecutor’s Office, requesting that the Prosecutor’s Office assume
responsibility for the investigation. After consulting with the New Jersey
Attorney General for guidance, on September 5, 2012, Dalton informed
Muniz that the Prosecutor’s Office would handle the internal affairs
investigation regarding Moriarty’s complaint. On or about October 17,
2012, Dalton issued findings regarding the internal affairs investigation
prompted by Plaintiffs complaint; he concluded that Muniz did not engage
in misconduct regarding the criminal investigation involving his son.

Instead, the internal affairs investigation into Plaintiff regarding the
Moriarty arrest was converted to a criminal investigation. On November 9,
2012, Plaintiff was served with thirteen criminal charges relating to the
manner in which he conducted the Moriarty arrest as well as false
information contained in the investigation report regrading the Moriarty
stop. Approximately two weeks later, Plaintiff was suspended without pay.
According to the Second Amended Complaint, on or about November 26,
2012, Muniz informed Dalton of another internal affairs investigation of
Plaintiff in which the complaining witness was the brother of a WTPD

Captain; this is referred to as the “warnings case.”
On May 1, 2013, Plaintiff was indicted on the criminal charges filed by
Moriarty and all charges against Moriarty were dismissed by the
Prosecutor’s Office.

On or about October 15, 2013, Plaintiff filed a complaint in the
Superior Court of New Jersey against Washington Township, Washington
Township Administrator Robert Smith, and Muniz alleging claims under
the New Jersey Constitution and Conscientious Employee Protection Act
(“CEPA”) related to Plaintiffs July 31, 2012 traffic stop of Moriarty.
Specifically, Plaintiff alleged that his State constitutional rights were
violated in that Muniz assisted Moriarty in crafting the criminal complaint
against Plaintiff. Summary judgment was granted in favor of Muniz and
was affirmed on appeal by the Superior Court of New Jersey, Appellate
Division.

On March 3, 2015, Plaintiff was acquitted of all criminal charges
stemming from the Moriarty complaint. Accordingly, on March 6, 2015,
Dalton advised Muniz that the Prosecutor’s Office had concluded its
criminal investigation and prosecution of Plaintiff, and WTPD could

proceed with its own internal affairs investigation as it deemed
appropriate.! Plaintiff ultimately was charged with violating N.J. Stat. Ann.
§ 40A:14-147 and found guilty of misconduct by a hearing officer, resulting
in his termination from WTPD.

Plaintiff filed this federal court action against Defendants Dalton and
Muniz on March 8, 2017. Three claims remain in Plaintiff's Second
Amended Complaint before this Court: (i) violation of Plaintiffs First
Amendment right to be free from political retaliation in that the manner in
which Plaintiff was treated and his internal affairs charges were handled by
Defendants was politically motivated; (ii) denial of procedural due process
in that Defendants failed to have procedural protections required by State
statute, Defendants “schemed” to charge Plaintiff before the adjudication of
Moriarty’s DUI and refusal charges, and Defendants proceeded with their
investigation without protecting Plaintiff from conflicts of interest
presented by Muniz’s involvement in the administrative investigation and
discipline process; and (iii) Dalton’s violation of Plaintiff's right to equal

protection in that Plaintiff was treated differently from others similarly

 

' On or about March 23, 2015, Plaintiff filed a verified complaint for
declaratory relief in the Superior Court of New Jersey against Washington
Township, seeking the intercession of the Court with respect to the pending
interna! affairs investigation and anticipated discipline of Plaintiff
emanating from the Moriarty traffic stop. The Superior Court determined
that Washington Township could proceed with its investigation as long as a
certain investigator was not involved.

3
situated in the internal affairs and administrative process because Dalton
allowed Muniz to participate.
Standard on Motion to Dismiss

Federal Rule of Civil Procedure 12(b)(6) provides that a court may
dismiss a complaint “for failure to state a claim upon which relief can be
granted.” In order to survive a motion to dismiss, a complaint must allege
facts that raise a right to relief above the speculative level. Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Fed. R. Civ. P.
8(a)(2). While a court must accept as true all allegations in the plaintiff's
complaint and view them in the light most favorable to the plaintiff, Phillips
v. County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008), a court is not
required to accept sweeping legal conclusions cast in the form of factual
allegations, unwarranted inferences, or unsupported conclusions. Morse v.
Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). The complaint
must state sufficient facts to show that the legal allegations are not simply
possible, but plausible. Phillips, 515 F.3d at 234. “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Discussion

Plaintiffs Constitutional claims are governed by Title 42 U.S.C. §
1983, which provides a civil remedy against any person who, under color of
state law, deprives another of rights protected by the United States
Constitution. See Collins v. City of Harker Heights, 503 U.S. 115, 120
(1992). Any analysis of 42 U.S.C. § 1983 should begin with the language of
the statute:

Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress.

As the above language makes clear, Section 1983 is a remedial statute
designed to redress deprivations of rights secured by the Constitution and
its subordinate federal laws. See Baker v. McCollan, 443 U.S. 137, 145 n.3
(1979). By its own words, therefore, Section 1983 “does not. . . create
substantive rights.” Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir.
2006) (citing Baker, 443 U.S. at 145, n.3).

To state a cognizable claim under Section 1983, a plaintiff must allege

a “deprivation of a constitutional right and that the constitutional

deprivation was caused by a person acting under the color of state law.”
Phillips v. County of Allegheny, 515 F.3d 224, 235 (3d Cir. 2008) (citing
Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996)). Thus, a plaintiff must
demonstrate two essential elements to maintain a claim under § 1983: (1)
that the plaintiff was deprived of a “right or privileges secured by the
Constitution or the laws of the United States” and (2) that plaintiff was
deprived of his rights by a person acting under the color of state law.
Williams v. Borough of West Chester, Pa., 891 F.2d 458, 464 (3d Cir.
1989).

The First Amendment protects politically neutral or apolitical
government employees from political patronage discrimination. Galli v.
New Jersey Meadowlands Comm’n, 490 F.3d 265, 276 (3d Cir. 2007). To
state a prima facie claim of discrimination based on political patronage in
violation of the First Amendment, a plaintiff must allege that: (1) he was
employed at a public agency in a position that does not require political
affiliation; (2) he was engaged in constitutionally protected conduct; and
(3) this conduct was a substantial or motivating factor in the government’s
employment decision. Id. at 271.

Plaintiff asserts that “[t]he First Amendment conduct at issue. .. is
Plaintiff's political independence from Moriarty and the political machine.”

(Pl. Br. at [62], p. 16.) He argues that the manner in which he was treated
and the way his internal affairs charges were handled by Defendants was
politically motivated in violation of Plaintiffs First Amendment rights.

As an initial matter, the Court notes that the two-year statute of
limitations for section 1983 actions prevents consideration of any of
Defendants’ conduct prior to March 3, 2015, which is two years before the
original Complaint in this matter was filed in Superior Court of New Jersey.
See O’Connor v. City of Newark, 440 F.3d 125, 126-27 (3d Cir. 2006). The
continuing violations doctrine does not apply in the context of First
Amendment retaliation claims. Id. at 127 (“First Amendment retaliation
claims are always individually actionable, even when relatively minor”); see
also Myers v. County of Somerset, 515 F. Supp. 2d 492, 501 n.1 (D.N.J.
2007) (“First Amendment retaliation claims are not subject to the
‘continuing violations’ exception to the statute of limitations that is
applicable to hostile work environment claims. A retaliatory act that
infringes upon a plaintiffs First Amendment rights is a discrete act.”).

Additionally, the prior judicial determination of Plaintiffs
misconduct precludes his claims that he was terminated due to protected
activity.

Finally, but most importantly, New Jersey's Entire Controversy

Doctrine bars the civil rights claims Plaintiff seeks to assert in this
litigation. The Entire Controversy Doctrine, “which does not require
commonality of issues, precludes a party from later bringing claims that
could have been joined in the earlier action,” particularly when those claims
“arise from related facts or the same transaction or series of
transactions.” Zahl v. Warhaftig, 655 F. App’x 66, 76 (3d Cir. 2016)
(internal quotes and citations omitted); see Opdycke v. Stout, 233 F. App’x
125, 129 n.6 (3d Cir. 2007) (setting forth the broad reach that the Entire
Controversy Doctrine has upon subsequent litigation).

The entire controversy doctrine “seeks to impel litigants to

consolidate their claims arising from a single controversy

whenever possible.” Thornton v. Potamkin Chevrolet, 94 N.J. 1,

5, 462 A.2d 133 (1983) (quoting Alfone v. Sarno, 87 N.J. 99,

113, 432 A.2d 857 (1981) (internal quotation marks omitted) ).

The doctrine serves “to encourage complete and final

dispositions through the avoidance of piecemeal decisions and

to promote judicial efficiency and the reduction of

delay.” Wadeer v. N.J. Mfrs. Ins. Co., 220 N.J. 591, 610, 110

A.3d 19 (2015). If a party fails to assert a claim that

the entire controversy doctrine requires to be joined in a given

action, a court may bar that claim. R. 4:30A; R. 4:7-1.
Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl, P.C.,
203 A.3d 133, 137 (N. J. 2019). A party will be precluded from relitigating
its claims if three fundamental elements are met: “(1) the final judgment in
the prior action must be valid, final, and on the merits; (2) the parties in the

later action must be identical to or in privity with those in the prior action;

and (3) the claim in the later action must grow out of the same transaction

10
or occurrence as the claim in the earlier one.” Balthazar v. Atl. City Med.
Ctr., 137 F. App’x 482, 489 (3d Cir. 2005) (citing McNeil v. Legislative
Apportionment Comm'n, 828 A.2d 840, 859 (N.J. 2003); Watkins v.
Resorts Int'l Hotel & Casino, Inc., 591 A.2d 592, 599 (N.J. 1991)).

The political retaliation claim asserted in the Second Amended
Complaint stems from the same transactions and occurrences related to
Plaintiffs July 31, 2012 traffic stop of Moriarty as those pled in the Second
Amended CEPA Complaint in the Superior Court of New Jersey.
Specifically, in that case Plaintiff alleged that his State constitutional rights
were violated in that Muniz assisted Moriarty, who was politically
connected, in crafting the criminal complaint against Plaintiff that resulted
in disciplinary charges and termination, in retaliation for Plaintiff arresting
Moriarty. There, summary judgment was granted in favor of Muniz and
Washington Township, and Plaintiffs Complaint was dismissed with
prejudice. The Honorable Samuel J. Ragonese, J.S.C., found that Plaintiff
had already been given an opportunity to fully and fairly litigate the
circumstances surrounding his termination and was thus barred from
doing so under the guise of a CEPA claim.

Similarly, Plaintiffs claim of denial of procedural due process in that

Defendants failed to have procedural protections required by State statute,

lI
Defendants “schemed” to charge Plaintiff before the adjudication of
Moriarty’s DUI and refusal charges, and Defendants proceeded with their
investigation without protecting Plaintiff from conflicts of interest
presented by Muniz’s involvement in the administrative investigation and
discipline process has been fully and fairly adjudicated. As has any claim
that Plaintiff was treated differently from others similarly situated in the
internal affairs and administrative process because Dalton allowed Muniz
to participate been fully and fairly adjudicated.

Plaintiffs Hearing Officer, the Honorable Barnett E. Hoffman, J.S.C.
(ret.), upheld Plaintiff's termination based on a finding that Plaintiff had
engaged in multiple instances of misconduct under N.J. Stat. Ann. §
40A:14-147. Plaintiff appealed the administrative decision to the New
Jersey Superior Court, Law Division. Upon de novo review, the Honorable
David W. Morgan, J.S.C., affirmed Judge Hoffman’s Order finding
misconduct and terminating Plaintiffs employment as a WIPD police
officer as appropriate discipline.

On March 25, 2019, the New Jersey Superior Court, Appellate
Division in a per curiam opinion affirmed the decisions of Judges Ragonese
and Morgan. See DiBuonaventura v. Washington Twp., No. A-2212-17T3,

2019 WL 1349860 (N.J. Super. Ct. App. Div. Mar. 25, 2019).
Conclusion
For these reasons, Defendants’ motions [Docs. 54 & 58] to dismiss
the Second Amended Complaint will be granted. An appropriate Order will
be issued this date. China
Dated: June BH 019 UN
7 EPH H. RODRIGU
United States District J
